Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 9 and 10 are objected under 35 CFR 1.83 because the numerals associated with the boxes (or circles) are not indicative as to what said symbol represents. Applicant is required to label in words the function of said rectangles, such that a reader would be appraised of their function without having to read the entire specification in order to figure it out. For example, according to the specification, box 91 is a step where measurements are taken, therefore it is suggested that applicant labels box x – measure value with instruments --. Examples of clearly labeled block diagrams may be found in the following US PGPubs: 2016/0076461, 2015/0330869, 2015/0251766, 2015/0128597.
Claim Objections
Claims 2-16 are objected to because of the following informalities:  
Claims 2-14 each start “A control system” and should start “The control system”.  
Claim 15 recites “calculate derived value for each stream tube” and should recite “calculate a derived value for each steam tube”. 
Claim 16 recites “according to any claim 1” and should recite “according to claim 1”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a primary control parameter” in line 3 and line 7 of the claim.  It is not clear if this is the same parameter or refers to two different parameters.  It is further unclear if the later recitations of “the primary control parameter” refer to the first described parameter or the second described parameter if the two parameters are different.  Clarification is required.
Claim 12 recites “one or more of: pressure, e.g. 30static pressure or total pressure, temperature, fluid flow velocity, fluid flow speed and/or fluid flow direction, e.g. yaw angle of flow”.  It is unclear if any pressure is covered by this limitation or only the static pressure or total pressure described as an example.  Similarly it is unclear if only yaw angle of flow is recited as a fluid flow direction or if any measurement of fluid flow direction is covered by this limitation.  Clarification is required.  
Claim 13 recites “wherein each instrument comprises a pressure sensor, a sensor operable to measure or derive fluid flow velocity such as a23 Pitot tube and/or a sensor operable to measure or derive the direction of airflow such as a yaw probe”.  It is unclear if only a Pitot tube is being described or any sensor operable to measure or derive fluid flow velocity is covered by this limitation.  Similarly, the claim has the same issue with the yaw probe.  Clarification is required.
Claims dependent thereon are rejected for the same reasons.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Rowe (US 6,205,771).
Regarding claim 1, Rowe discloses a control system (col. 1, l. 33) operable to provide a modified primary control parameter (commanded fuel flow) for an aircraft (col. 1, ll. 10-11), the control system comprising:  
5a primary control parameter leg (output signal 33) configured to output a demand (output signal 33 carries the fuel flow demand) in a primary control parameter (fuel flow) of the aircraft; 
a primary control parameter compensation leg configured to receive a detected change in absolute levels and/or spatial distributions of swirl angle and/or fan pressure at a primary control parameter relative to a reference (ECU 29 receives multiple signals, i.e. compensation leg, of the fan pressure to determine the change of the fan pressure as described in col. 3, ll. 61-63,  The system is comparing the change over time of those signals, i.e. comparing to the reference point of the previous signal) and convert the detected change 10into a change to the primary control parameter (col. 3, l. 64 – col. 4, l. 3 describes decreasing the fuel flow command, i.e. a change in the primary control parameter); and 

receive the demand in the primary control parameter output from the primary control parameter leg and the change to the primary control parameter output from the primary control parameter compensation leg (ECU 29 receives multiple signals, i.e. compensation leg, of the fan pressure to determine the change of the fan pressure as described in col. 3, ll. 61-63, col. 3, l. 64 – col. 4, l. 3 describes decreasing the fuel flow command, i.e. primary control parameter);  
15compare the demand in the primary control parameter output from the primary control parameter leg and the change to the primary control parameter output from the primary control parameter compensation leg (col. 3, l. 64 – col. 4, l. 3 describes decreasing the fuel flow command, i.e. primary control parameter in response to the change in fan pressure, i.e. the signals comprising the primary control parameter leg and the primary control parameter compensation leg); and 
generate a modified primary control parameter for the aircraft (col. 3, l. 64 – col. 4, l. 3 describes decreasing the fuel flow command, i.e. generating a modified primary control parameter).  
Regarding claim 2, Rowe discloses 20wherein a thrust demand generates the demand in the primary control parameter (commanded thrust generates the fuel flow demand, while this is not explicitly expressed, col. 4, ll. 7-13 and ll. 38-44 describe this relationship).  
Regarding claim 3, Rowe discloses wherein deriving, and hence detecting any change in absolute levels and/or spatial distributions of swirl angle and/or fan 25pressure, comprises tracking or detecting a change or changes in absolute levels and/or spatial distributions of measured 
Regarding claim 4, Rowe discloses wherein deriving, and hence detecting 30any change in absolute levels and/or spatial distributions of swirl angle and/or fan pressure, comprises tracking or detecting a change or changes in absolute levels and/or spatial distributions of derived values of a parameter of a fluid flowing in a bypass duct of the aircraft's engine(s) (col. 3, ll. 61-63 and ll. 14-16 describe tracking the change of absolute levels of the fan pressure that are obtained by 27, and deriving the fan power absorption, i.e. a property of the fluid flowing in a bypass duct, duct 11, of the aircraft’s engine).    
Regarding claim 5, Rowe discloses wherein deriving, and hence detecting any change in absolute levels and/or spatial distributions of swirl angle and/or fan pressure, includes making use of an estimate of a parameter of a fluid (col. 3, ll. 42-47 describe the fan power absorption derived from the fan pressure is used to estimate a stall condition, i.e. a parameter of the fluid flowing through the bypass duct, and fan rotational speed is further used to confirm that estimate) flowing in a bypass duct (11) of the aircraft's engine(s).  
Regarding claim 16, Rowe discloses a gas turbine engine (Figure 1) or an aircraft (col. 1, ll. 10-11) comprising a control system according to any claim 1 (see rejection of claim 1 above).  
Regarding claim 17, Rowe discloses a25aaa method of operating an aircraft (col. 1, ll. 10-11) comprising: 

receiving a detected change in absolute levels and/or spatial distributions of swirl angle and/or fan pressure at a primary control parameter relative to a reference (ECU 29 receives multiple signals of the fan pressure to determine the change of the fan pressure as described in col. 3, ll. 61-63, the system is comparing the change over time of those signals, i.e. comparing to the reference point of the previous signal); 
converting the detected change into a change to the primary control parameter (col. 3, l. 64 – col. 4, l. 3 describes decreasing the fuel flow command, i.e. a change in the primary control parameter);  
30comparing the demand in the primary control parameter and the change to the primary control parameter (col. 4, ll. 1-6 describe comparing the change to the primary control parameter with the primary control parameter, i.e. the fuel flow is reduced compared to the previous command); and 
generating a modified primary control parameter for the aircraft (col. 3, l. 64 – col. 4, l. 3 describes decreasing the fuel flow command, i.e. generating a modified primary control parameter).    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe in view of Nestico et al. (US 2017/0284304).
Regarding claim 6, Rowe discloses the system comprising an apparatus for estimating a parameter of a fluid flowing in the bypass duct (transducer 27 measures the fan pressure of the air flowing in the bypass duct), the apparatus comprising: 
an instrument (transducer 27) operable to measure one or more properties of the fluid flowing in the bypass duct (fan pressure), the plurality of instruments being disposed in the 10bypass duct (see figure 1) and arranged within a common measurement plane. 
Rowe is silent the instrument being a plurality of instruments and arranged within a common measurement plane.
Nestico teaches a plurality of instruments (Figure 5, 204) operable to measure one or more properties of the fluid flowing in the bypass duct (pressure transducers 204 measure pressure), the plurality of instruments being arranged within a common measurement plane (Figure 5).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rowe’s invention to include the instrument being a plurality of instruments and arranged within a common measurement plane in order to maintain proper stall pressure ratios as taught by Nestico in paragraph 3.
Regarding claim 7, Rowe in view of Nestico teaches the invention as claimed and described above.  Rowe further teaches wherein the common measurement plane (shown at transducer 27) is located within the bypass duct (11) downstream of a propulsive fan (13).  
Regarding claim 8, Rowe in view of Nestico teaches the invention as claimed and described above.  Rowe further teaches 15wherein the common measurement plane is located in the 
Regarding claim 9, Rowe in view of Nestico teaches the invention as claimed and described above.  Rowe further teaches wherein the plurality of instruments is arranged within the common measurement plane in a regular or an irregular pattern (Rowe does not explicitly describe the pattern of transducers, but all patterns must be either regular or irregular, so the transducers are inherently in one of those patterns).  
Regarding claim 10, Rowe in view of Nestico teaches the invention as claimed and described above.  Rowe is silent on wherein the plurality of instruments is arranged in one or more rings, each ring comprising a plurality of spaced-apart instruments.  
Nestico teaches wherein the plurality of instruments is arranged in one or more rings, each ring comprising a plurality of spaced-apart instruments (Figure 5 shows transducers 27 disposed in a ring).  
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rowe’s invention to include wherein the plurality of instruments is arranged in one or more rings, each ring comprising a plurality of spaced-apart instruments in order to maintain proper stall pressure ratios as taught by Nestico in paragraph 3.
Regarding claim 11, Rowe in view of Nestico teaches the invention as claimed and described above.  Rowe is silent on wherein the plurality of instruments is spaced at intervals in a circumferential direction and/or in a radial direction.  

Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rowe’s invention to include wherein the plurality of instruments is spaced at intervals in a circumferential direction and/or in a radial direction in order to maintain proper stall pressure ratios as taught by Nestico in paragraph 3.
Regarding claim 12, Rowe in view of Nestico teaches the invention as claimed and described above.  Rowe further teaches wherein the one or more properties of the fluid measured by the plurality of instruments include one or more of: pressure, e.g. 30static pressure or total pressure, temperature, fluid flow velocity, fluid flow speed and/or fluid flow direction, e.g. yaw angle of flow (transducer 27 measures pressure).  
Regarding claim 13, Rowe in view of Nestico teaches the invention as claimed and described above.  Rowe further teaches wherein each instrument comprises a pressure sensor, a sensor operable to measure or derive fluid flow velocity such as a23 Pitot tube and/or a sensor operable to measure or derive the direction of airflow such as a yaw probe (transducer 27 measures the pressure, i.e. is a pressure sensor).  
Regarding claim 14, Rowe in view of Nestico teaches the invention as claimed and described above.  Rowe further teaches one or more data storage 5devices, e.g. a data logger, adapted to store the measured values measured by the instruments and/or the derived values calculated using the measured values (col. 3, ll. 60-66 describe the ECU monitoring the rate of change of the fan pressure, i.e. storing the measured values in a storage device within the ECU).  
Allowable Subject Matter
15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art of record fails to anticipate and/or render obvious, either alone or in combination, a set of instruments in a measurement plane of the bypass duct of a gas turbine engine, where each of the instruments is assigned a stream tube, a derived value for each stream tube is calculated and the derived values for all of the stream tubes are summed.  The closest prior art are Kurtz et al. (US 7,159,401), Wadia et al. (US 2009/0169367), and Nestico et al. (US 2017/0284304).  Each reference uses pressure sensors to determine circumferential airflow distortions or instabilities and a person having ordinary skill in the art would not be motivated to sum the pressures calculated at each of the circumferential locations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689.  The examiner can normally be reached on Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERYN A MALATEK/            Primary Examiner, Art Unit 3741